Case 3:15-cr-00155-RNC Document 585-6 Filed 12/03/20 Page 1 of 16




                        EXHIBIT A
            Case 3:15-cr-00155-RNC Document 585-6 Filed 12/03/20 Page 2 of 16




    Abigail Walsh

    Montclair,   NJ



    October 29,2020

    Hon. Robert N. Chatigny
    United States District Court
    District of Connecticut
    Abraham Ribicoff Federal Building
    450 Main Street - Room 228
    Hartford, Connecticut 06103



    Dear Judge Chatigny,


    I am writing you this letter today in support of my friend, Michael Gramins. You have, or will, also read a
    letter from my husband, Brendan Walsh, and while you might wonder why we don't just write a joint
    letter, we are both proud friends of Mike's and both want to share with you his great character.

    Mike and I both lived on the 7th floor of Harbin Hall freshman year at Georgetown. Both being from the
    Chicago suburbs (and rival high schools), and being the younger siblings of Georgetown graduates, we
    had plenty to talk about and compare notes. We explored the campus and Washington DC together and
    made many friends together, many of which who friends we still have today, 20 years later.

    I remember talking with him freshman year about family and I can see still today the way his face lit up
    when talking about his sister Meg. I could tell, and have now seen it on multiple occasions, their bond and
    admiration for each other and knowing that amongst the chaos of life, they always have each other.
    Family and respect are core values of Mike Gramins. I know this because I have been witness to it
    repeatedly. We have been to each other's weddings, we have experienced death of friends and family
    members together, and we have shared in the celebration of the birth of our children together. Mike is
    always there as a solid, kind, and thoughtful person who stoically stands, looking out for everyone.

As they naturally do, our friendship has waxed and waned over the years. I, as a nurse practitioner, have a
very different professional life than Mike, but when you have known someone for so long, and during
these formative years, the connection never fades. Mike is one of a handful of people that I could cold
call tomorrow for help and he would be right here. This is why I am proud to write this letter, in support
of him, his wife Natalie and two young children as I know they all have suffered greatly during this 6 year
legal fight. My wish for him is that this can soon be put behind him so that not only can the family move
forward, but so the world can better enjoy the caring, family loving person who is Mike Gramins.

Thank you for your consideration,



~
Abigail Walsh




                                                                                                              Ex. A-75
   Case 3:15-cr-00155-RNC Document 585-6 Filed 12/03/20 Page 3 of 16




Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street-Room 228
Hartford, Connecticut 06103

October 27, 2020


Dear Judge Chatigny,

I am writing to you on behalf of Michael Gramins, whom I have known for 38 years,
both as the son of dear friends, and as the student in my classroom and in a high
school youth ministry program. My husband and I moved to Deerfield, IL in 1981
and met Mary and Tom Gramins through our Catholic parish. Our connection began
when Mary and Tom introduced us to friends of theirs, Marquette University alums,
who graduated from Marquette around the same time as I did. In the following
years, our son Dan and Mike became childhood friends.

My husband and I always encouraged our four children to value friendships based
not only on mutual interests, but more importantly, on the qualities of kindness and
integrity. In spite of Dan being a year older than Mike, they enjoyed many of the
same interests. When Mike came over to play, we observed that Mike knew how to
share, how to play fair and how to be inclusive. Mike and Dan enjoyed playing
football, on the school team, but they especially bonded over their love of ice hockey.
The local youth hockey league required a substantial fee for equipment and ice time,
which both our family and the Gramins’ family could not afford at the time. As soon
as the park district outdoor ice rinks were frozen, Mike and Dan spent weekends
recruiting other players to join them for hours of outdoor hockey games. Mike
brought over skates from his older brothers to share with Dan. Our younger son,
Michael, liked to tag along, and Mike was always willing to look after him.

In 1995, I began my teaching position at Holy Cross School as the eighth grade
Religion teacher, along with being the Coordinator of Youth Ministry for the high
school students of the parish. Mike was in the eighth grade class that year, and for
the first time, I was in a position to observe his outstanding academic and leadership
qualities. As part of the preparation for Confirmation, the eighth graders could
choose opportunities to be of service in the parish and in the larger community.
Altar serving was one of the commitments Mike made. Besides his regular schedule
of service, he could always be counted on to fill in on short notice when needed.
Every October, the eighth graders and high school students of the parish planned
and hosted a Halloween party for the children who attended St. Malachy’s, an inner-
city school located on the west side of Chicago. Mike was one of the most
enthusiastic leaders of this event. We prepared and shared a lunch with the
children and their parents, followed by setting up and playing a variety of games in



                                                                                          Ex. A-76
   Case 3:15-cr-00155-RNC Document 585-6 Filed 12/03/20 Page 4 of 16




their gym. Mike was a natural with the middle school boys who wanted to shoot
baskets in one corner of the gym. He could have fun with them and keep everyone
following the rules, which was a skill all of the adults appreciated.

During high school years, what I admired about Mike was his ability to be
thoroughly involved with his school community at Loyola Academy, while keeping
up with his friends who attended Deerfield High School, by attending parish Youth
Ministry programs on Sunday nights. Mike was involved in the comprehensive
service opportunities at Loyola Academy, and in the service opportunities at Holy
Cross parish. Every summer, we planned a summer service trip to towns where
Habitat for Humanity invited high school volunteers to work on building sites. In
1998, Mike fulfilled the requirements to go on the trip to Baldwin, MI to build a
volunteer center with 40 other students and 16 adults. The first part of the week, he
worked with the team that measured, cut and installed the drywall throughout the
bedrooms and large gathering space. The second half of the week, he learned how
to run electrical wiring, throughout the building, all under the supervision of adult
volunteers. I recognized Mike’s work ethic on these jobs and his desire to do his
best, for the welfare of all of the Habitat volunteers who would sleep and eat in this
center for years to come.

During Mike’s years at Georgetown and his work in New York City, our
conversations were limited to seeing each other at Christmas Mass at Holy Cross
parish, when he came to Deerfield to visit his parents and siblings. He and Natalie
have loved sharing the joy of parenthood with my family. It is clear that the love he
has for his wife and children lights up his life. As steadfast as he has been over the
past five years, receiving a sentence of incarceration would be devastating to Mike
and to his young, growing family.

 Mike’s character was formed by the family into which he was born and by the
communities of faith that educated him. He is the youngest of seven, four brothers
and two sisters. The Gramins family invites everyone to their table, literally. They
share their time, compassion and possessions with anyone in need. Their children
know the meaning of “ love your neighbor”. Mike lived in a home with six older
siblings who, along with his parents, taught him to be a person for others. He has
been that person as long as I have known him, and he and Natalie are passing that
generosity of heart on to their children.

Thank you for the time you are taking to understand the person of integrity that
Mike Gramins has been throughout his life.

Sincerely,



Mary Ann Salemi




                                                                                         Ex. A-76
Case 3:15-cr-00155-RNC Document 585-6 Filed 12/03/20 Page 5 of 16




                                                                    Ex. A-77
                Case 3:15-cr-00155-RNC Document 585-6 Filed 12/03/20 Page 6 of 16
Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103

Dear Judge Chatigny,
          I know you are very busy so I appreciate you taking the few minutes to read this letter. I would like to tell you a
little bit from my perspective on who Mike Gramins is as a person. For some background, I went to Georgetown
University and graduated in the same class as Mike. We then moved on to New York together after college where we
roomed together for a time. As the years have passed, we see each other less given we are both very busy raising our
young children (I have four children under the age of 9 and Mike has two children under the age of 6). Despite not being
in as regular contact as we once were, I know exactly who Mike is as a man, a friend, and most importantly as a husband
and father.
            Soon after meeting Mike in our freshmen year in college we became friends. This certainly not unique – I think
that most students on campus felt that they were friends with Mike. He had a warmth about him that made everyone
feel at home, and was incredibly inclusive of students of all backgrounds. I believe Mike’s strong family background
growing up in Chicago as the youngest of 7 children, and his Jesuit education at both Loyola Academy for high school
and Georgetown for college shaped who he was from an early age. Mike was arguably the hardest working student in
our class in college, but he was always willing to spend his time helping his friends out. He brought the same focus and
work ethic to the classroom that he would later bring to his career, and then later to his relationship with his wife
Natalie. He currently brings that focus to raising his young children.
            As college came to an end Mike and I were on the same track because we both aspired to work as financial
professionals in New York. We were competing against each other, and hundreds of other students at Georgetown to
win coveted interviews and hopefully job offers from investment banks in New York. Although we were competing for
the same interview spots and jobs, I vividly remember Mike preparing for interviews in the library and welcoming others
to join him to study and prepare together. Even though we were all competing for the same spots, Mike put his friends
first and wanted to make sure we were all prepared. He truly wanted the best for everyone around him. Mike had been
preparing for much longer than I had and was light years ahead of me, but I credit him with getting me up to speed.
            Mike was heavily recruited by many firms and moved to New York after graduation. I watched as he was very
successful early in his career, but this was not at all a surprise to me or anyone who knew him. What I was more
impressed with was that Mike never let any of his career success get to his head. He never strayed from the hard
working and humble young man that his parents raised, and remained close with his college friends despite his growing
success and network. Mike acted as a mentor to younger employees at his firms and the many Georgetown graduates
who he hired. He has always been willing to do anything he could to help out his friends with any advice they needed.
            Mike and Natalie started a family with the birth of their son not long before his last day on a trading desk at
Nomura in November 2014, and had their daughter                      3 years later. It has now been 6 years since Mike
worked on a trading desk. I think about the impact that his indictment has had on his career on the one hand, which is
certainly unfortunate. But then I think about the impact and stress that this case has already had on Mike and his
family, and I pray that the next step does not take a dedicated father away from his young children and wife. Mike is a
loyal friend, a hardworking and intelligent young man, and a most importantly a devoted father and husband. After
spending so much time in his life helping out others, he has fought through the last 6 years of his life and never asked for
a thing. Judge Chatigny, I do ask that you consider not taking him away from his family.

Best,
Dan Brupbacher
11/5/2020


                                                                                                                  Ex. A-78
         Case 3:15-cr-00155-RNC Document 585-6 Filed 12/03/20 Page 7 of 16


              Hon.RobertN.Chatigny
              UnitedStatesDistrictCourt
              DistrictofConnecticut
              AbrahamRibicoffFederalBuilding
              450MainStreetͲRoom228
              Hartford,Connecticut06103
              October31,2020

DearJudgeChatigny,

IamwritingthisletterwiththehopeofgivingfurtherclarityintowhoMichaelGraminsis,andwhyIamproudto
callhimadearfriend.ImetMikeinthefallof2000duringourfreshmanyearatGeorgetownUniversity,andover
theyearsIhavegottentoknowhissiblings,wife,andtheirtwochildrenasourfriendshipentersitsseconddecade.
SeeingthetollthiscasehashadonhimandNatalieissimplyheartbreaking,andIwouldliketodoeverythingIcan
tohelponhisbehalf.

OneofthequalitiesthatIfirstnoticedaboutMike,whichholdstruetothisday,ishowhardheworked.His
schedulewasalwayspackedwithanintramuralsportsactivity,internship,orsimplyswipingIDcardsattheschool
gymnasium.Icouldtellhewasthetypeofpersonwhogavehisalltoeverytask,andIquicklyfoundoutthiswas
thecasewithhisoldersisterMegaswell.Coincidentally,MegwastheresidentassistantofmysisterLauren’s
freshmandormitoryduringthe1996/1997schoolyearatGeorgetown,whichIfoundoutuponintroducingherto
Mikeaswebecamefriends.Megwasayearolderthanmysister,butworkedinthefreshmandormitory,tasked
withadvisingandmanagingahandfulofincomingcollegestudents,oneofwhomwasLauren.Laurenspoke
glowinglyofMeg,specificallyhowmuchshecaredaboutthefreshmenunderherwatchandhowinvestedshewas
inmakingsurethesestudentsgotacclimatedtotheirnewsurroundings.Iwassurprisedtolearnthatourolder
sisters’pathshadcrossedacoupleyearsprior,butIwasnotsurprisedtohearLaurenspeaktoMeg’soutstanding
characterandworkethic,asIwasquicklynoticingsimilartraitsinmynewfriendMike.MikeandIgrewcloserover
thenextfouryears,asIfeltstronglythathisupbeatpersonalityanddedicationtohisstudieswouldbeagreat
influenceonme.WhichiswhyIwassoproud,butnotsurprised,thatspringof2004tolearnhewasgraduating
magnacumlaude,aworthydistinctionforsomeonewho’simpressiveworkethicwasondisplaythroughoutour
timeoncampus.

OurpathscrossedagainshortlyaftergraduationasMikeandIbegancareersinNewYorkCity,aswewere
neighborsinUnionSquareinourmid20’s,andlaterspentsummersinthesameneighborhoodontheeastendof
LongIsland.ItwastherethatIfirstremembermeetingNatalie,whoIcouldtellearlyonwasaspecialpersonthat
wouldhopefullybeinMike’slifeforyearstocome.Shewassoengaging,pleasant,andinterestedtolearnmore
aboutMikeandhisfriends.Ifoundoutshetoohadaverysuccessfulcareerinfinance,andthemoreIgottoknow
Natalie,themoreimpressedIbecame.Afewyearslater,Iwasfortunateenoughtoattendtheirson ’sbirthday
partyattheirhouseinQuogue,andrememberthinkinghowhappyIwasthatMikehadfoundtheloveofhislife,
andwasonhiswaytoraisinganamazingfamily.AsIsatatthatparty,Ithoughttomyselfthateventhoughwe
weren’tascloseaswewereincollege,Iwassohappythathehadremainedapartofmylifeforsolong.

Today,IseeMiketacklehisresponsibilitiesasafatheroftwoyoungchildrenwiththatsamededicationandwork
ethicIfirstnoticedbackinthefallof2000.Hisstrengthhasneverbeenmoreimpressiveasithasoverthepastfew
years,asthistrialweighsonhimandhisfamily.Heremainsupbeatwithapositiveattitude,alwaysgreetinghis
friendswithasmileonhisface.Everytimewetouchbase,Iamimpressedwithhowsteadfasthehasremained
amongstsuchadversity,knowingfullwellhowmuchhisfamilydependsonhim.ItisoneofthemanyreasonsIam
honoredtobeabletowritetoyouonhisbehalftoday,andhopemyletterhasinsomesmallpartspokentohis
character.Thankyouforyourtime.



Sincerely,

DanielDeYoe


                                                                                                                    Ex. A-79
        Case 3:15-cr-00155-RNC Document 585-6 Filed 12/03/20 Page 8 of 16




Hon. Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103

November 19, 2020

Dear Judge Chatigny,

I am writing you on behalf of Michael Gramins. I have known Michael for over 15 years when
we began working together at Lehman Brothers. Our careers continued together when I
joined Nomura in 2011. Michael and I worked very closely together over the years and since
we met I have known Michael to be a generous, honest, caring, and upstanding gentlemen.
Michael was always someone all could go to for a laugh, advice, assistance or even a cry. It
was not just business for Michael, personal relationships are important, and Michael was
not only a business colleague but a friend.

I understand that Michael’s attorneys are asking you to sentence Mike to probation. I
strongly urge you to follow this path. The last few years have been harrowing for Michael and
his family. He has lost his career and his ability to practice his craft. The financial toll of the
last few years has been devastating. He has lost many friends and close colleagues. This
ordeal has battered Michael. He has suffered. He has paid his price. I hope that you also see
it this way and sentence Michael to probation.

Thank you kindly for your time and consideration.

Best,


Lewis Meyers




                                                                                                Ex. A-80
       Case 3:15-cr-00155-RNC Document 585-6 Filed 12/03/20 Page 9 of 16




Hon. Robert N. Chatigny
United States District Court District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street – Room 228
Hartford, Connecticut 06103

Dear Judge Chatigny,
I am writing to testify on the behalf of the character of Michael Gramins. I have always
considered my Uncle Mike and Godfather to be one of my greatest role models. I am a senior
studying mechanical engineering at the University of Wisconsin, and I can attribute a lot of my
success to my Uncle Mike.
In the fall of 2019, I was in the grueling process of searching for a mechanical engineering co-op
for the spring and summer of 2020. After a few rounds of interviews, I secured a co-op offer
from a company outside of Milwaukee as a design mechanical engineer. I was extremely excited
to have received this first offer, but I had my eyes set on a bigger fish. While interviewing with
the company outside Milwaukee, I was also interviewing with ExxonMobil. Despite having a
safe offer, I wanted to pursue the opportunity with a top five Fortune 500 company because I
knew it would be an incredible and challenging experience with great value for my future career
prospects. Unfortunately, I was stuck in the challenging position of needing to secure an offer
from Exxon before the two-week window to accept the other offer expired. At this point, I
needed some advice and knew that I should turn to Uncle Mike.
I have always seen a lot of myself in Uncle Mike. We both have a similar ambition to lay out a
successful life while forming lifelong bonds with those around us. I knew that he would be able
to provide me with great advice to enhance my future as much as possible. Through several
phone calls, we discussed the various advantages and disadvantages of taking each offer.
Essentially, the decision boiled down to whether I wanted to take a safe offer or push myself
towards a greater life challenge yielding great returns for my future. At the end of our calls, he
instilled the confidence in me to pursue the offer at Exxon. He believed that I had what it took to
obtain that offer and take on that excellent challenge laid out before me. Fortunately, I performed
well enough in the recruiting process to capture the offer, and I spent an incredible semester in
Baton Rouge. I cannot thank Uncle Mike enough for pushing me towards that goal.
I have always felt extremely connected to Uncle Mike, and I believe all 16 of the Gramins
cousins feel the same way. Despite living in New York City, he never failed to make it to the
Chicago suburbs to bake Christmas cookies with six of his nieces and nephews. This is
something I looked forward to every year and felt super lucky to have an awesome uncle that
really cared about us. His love for his nieces and nephews came through immensely when he got
married. Despite there being 14 of us at the time of his wedding, my Aunt Natalie and he found a
place for every one of us in the wedding party. The youngest were the ring bearers and flower
girls, and the older ones acted as ushers. This fact that he was willing to have 14 kids ranging 1-
16 years old potentially jeopardize the most important day of his life clearly shows the content of
his character. Uncle Mike’s love for the kids of his extended family proves how devastating
incarceration would be for his own children.
Uncle Mike’s two young children have an incredible father that will guide them to be their best
selves. There is little more important to a child’s development than having a strong and present



                                                                                                  Ex. A-81
      Case 3:15-cr-00155-RNC Document 585-6 Filed 12/03/20 Page 10 of 16




father. I have seen firsthand how important Uncle Mike’s kids are to him, and how important he
is to them. It would be an absolute tragedy if this bond were broken. There is no telling how it
would affect his children. In all honesty, there are few people that I look up to more than Uncle
Mike especially when considering the love he has for the children in his family. Please do not
tear apart a young, loving, and safe family. I owe a lot of my development to my Uncle Mike,
and I cannot wait to see how his own children develop as a result of having him as their father.

Sincerely,
Matt Gramins




                                                                                                Ex. A-81
Case 3:15-cr-00155-RNC Document 585-6 Filed 12/03/20 Page 11 of 16




                                                                     Ex. A-82
Case 3:15-cr-00155-RNC Document 585-6 Filed 12/03/20 Page 12 of 16




                                                                     Ex. A-82
      Case 3:15-cr-00155-RNC Document 585-6 Filed 12/03/20 Page 13 of 16



October 26, 2020



Honorable Robert N. Chatigny
United States District Court
District of Connecticut
Abraham Ribicoff Federal Building
450 Main Street - Room 228
Hartford, Connecticut 06103


Dear Judge Chatigny-

My name is Craig Thessin and I am writing to you on behalf of my cousin, Michael Gramins.
Michael and I grew up in neighboring states, he in Northeastern Illinois and me in Southeastern
Wisconsin, but our passion for Chicago Bears football meant that we always had plenty to talk
about at family gatherings; the fact that Mike’s father and my mother are both steadfast
supporters of the Green Bay Packers only made these conversations more spirited.

We spent several holidays and family events together growing up, so I had the benefit of
experiencing the foundation and values that Michael was raised under. This became the fabric
with which Michael lives his life and how he approaches all circumstances, including his
commitment to his family and faith. In all of my interactions with Mike over the years, I’ve never
once questioned his character or intention.

Mike has always been a committed scholar willing to work as hard as possible to achieve his
goals, exemplified by graduating magna cum laude from Georgetown in 2004. He is not the type
of person to cut corners or take an easier path for his own personal gain - he is a caring,
empathetic individual working towards the greater good.

I know Michael is a dedicated husband and father that is focused on raising his family with the
same morals and integrity that his parents instilled in him. His wife, Natalie, shares these
principles and together they have created an environment where their young children can grow
to become impactful, respected adults. A critical component to       and             ’s continued
development will be the continuity and stability Natalie and Mike have established in their home.
As you can imagine, the events that have transpired over the past 5-plus years have caused
significant emotional pain and anxiety, which has reverberated throughout the extended
Gramins family.

In closing, Judge Chatigny, I ask that you contemplate all elements of Michael’s character when
determining the appropriate course of action. His unwavering love and admiration for his family,
along with his dedication to his faith have provided him the strength needed to traverse this
difficult time in his life. I appreciate your time and consideration.


Respectfully-
Craig Thessin




                                                                                                Ex. A-83
       Case 3:15-cr-00155-RNC Document 585-6 Filed 12/03/20 Page 14 of 16




November27,2020

Hon.RobertN.Chatigny
UnitedStatesDistrictCourt
DistrictofConnecticut
AbrahamRibicoffFederalBuilding
450MainStreetͲRoom228
Hartford,Connecticut06103


DearJudgeChatigny,

IhaveworkedcloselywithMikeGraminsinaprofessionalsenseforoverfiveyearsnow.Overtheyears,
Mikehasnotonlyearnedmyrespectasacolleaguebutalsoasafriend.

WewerefirstintroducedduringmytimeasHeadofBusinessDevelopmentandMarketingforaglobal
lawfirm;oneofthefirmpartnerswasanadvisortohimonhiscaseatthetime.Mikehadlearnedabout
oureffortstogainnewbusinessthroughlitigationfinancinginvestorsandofferedtohelpusdevelopour
marketingmaterials.Preparingmaterialsforinvestorswasnewterritoryforus,andhisWallStreet
perspectivewouldbetremendouslyhelpfulintailoringourapproachtothisaudience.WhileMikewas
nevercompensatedforhistime,hespentcountlesshoursworkingwithustogetthematerialsingreat
shape.Weultimatelyendedupwinningnewbusinessasaresultofthisinitiative,andI’mconfidentthat
muchofthatwasduetotheselflesseffortsofMike.

ThislevelofcommitmentwasaconstantthemethroughoutmydealingswithMike.Hespearheaded
thelaunchofaboutiquelawfirmin2017,andthegoalwastobuildafirmthatwasunique.Despitethe
differentiatedapproach,Mikewasdedicatedtoensuringthatthebusinessalwaysoperatedinlinewith
industrybestpractices.Heregularlyreachedoutforguidancetoensuretheimportantbalancewas
alwaysmaintained.Infact,IwassoimpressedwiththebusinessthattheyhadbuiltthatIdecidedto
jointhefirmin2019.

Inmynewrole,MikeandIwouldjointlyrunthebusinessoperations(i.e.nonͲlegal)ofthefirm.Once
onboard,IquicklylearnedthatourcolleaguesreliedheavilyonMike,andnotjustforhisoperational
support.TheteamoftenlookedtoMikeasamentor,andtohelpthemnavigatedifficultpersonalities
orchallengingcircumstances.Onmanyoccasions,IwatchedMikesacrificehisownbestinterestin
thesesituationsforthebenefitofhiscolleaguesandthefirm.Andovertime,Itoobecamesomeone
thatdependedonMikeinthismanner.

MikeandIhaveworkedcloselytogetheroverthelastyearandahalf.Ithasbeentrulyhumblingtosee
Mike’sdedicationtohisworkandgenuinecareforhiscolleagues’wellbeingdespitethebackdropofhis
ownpersonalsituation.TheMikeGraminsthatIhavecometoknowisakindheartedpersonand
consummateprofessional,andIhopethatthisisstronglyconsideredduringhissentencing.

Sincerely,

HeatherLemarier




                                                                                                       Ex. A-84
   Case 3:15-cr-00155-RNC Document 585-6 Filed 12/03/20 Page 15 of 16




                                                                                                    Timothy C. Machir

                                                                                                    Darien, CT

                                                                                                     October 28, 2020
To:
      Hon. Robert N. Chatigny
      United States District Court
      District of Connecticut
      Abraham Ribicoff Federal Building
      450 Main Street - Room 228
      Hartford, Connecticut 06103


Dear Judge Chatigny,

By way of introduction, my name is Tim Machir and I am writing you this letter to vouch for the character of my
longtime friend, Michael Gramins. I have known Mike for the last 20 years since we met as Georgetown freshman.
I never imagined that one day I would need to write a letter such as this for Mike.

Mike is one of the hardest working people I have ever encountered and has shown fierce loyalty to this friends and
family. At Georgetown, Mike worked several jobs to help offset school expenses and still succeeded in the classroom
through hard work and discipline. I have always admired and respected that Mike never looked for the easy way
out, just put his head down and did the work. Mike showed time and time again willingness to help his peers in
achieving their academic goals. He was active in the community and showed a tremendous commitment to faith.

No one was surprised when Mike graduated Georgetown at the top of our class and secured a highly coveted position
at Lehman Brothers. Despite his success Mike was always willing to help those, like me, who were still finding their
path and living on couches. He was able to connect me with people in and out of his industry that allowed to better
understand my career goals. He did this with no reward except helping a friend in need.

Our relationship grew post college as we found we had more in common and shared many of the same values. Faith
and family being core to both our lives. I recall the day when we were notified that our dear friend had been
                                                   . I heard that news from Mike and think often about the effort Mike
made to bring our group of friends together in the support of ailing friend. Mike and I are products of Jesuit education,
both high school and college, and a big part of the Jesuit philosophy is being a Man/Woman for Others. Mikes effort
to support our friend during this horrible time truly exemplified what St. Ignatius imagined when he founded the
Jesuits.

I think the biggest testament to Mikes character is the way he has handled himself the last five years since charges
were brought against him. Truly shows the strength in character to maintain your core values during the most
difficult times. Despite losing a career he worked his whole life for, moving his family to a brand new city, and
dealing with lawyers, court dates, appeals etc. Mike had remained committed to his wife and kids and turned his
focus to his faith, family, and friends. As one of Mike’s many supporters, I ask for your leniency on his sentencing.


Sincerely,
   cerely,


Timothy C. Mach
  mothy C  Machir




                                                                                                                            Ex. A-85
   Case 3:15-cr-00155-RNC Document 585-6 Filed 12/03/20 Page 16 of 16



:LOOLDP6ZD\QH
                
5\H1<     
1RYHPEHU


+RQ5REHUW1&KDWLJQ\
8QLWHG6WDWHV'LVWULFW&RXUW
'LVWULFWRI&RQQHFWLFXW
$EUDKDP5LELFRII)HGHUDO%XLOGLQJ
0DLQ6WUHHW5RRP
+DUWIRUG&RQQHFWLFXW


'HDU-XGJH&KDWLJQ\

,DPZULWLQJLQUHODWLRQWRWKHWULDODQGSHQGLQJVHQWHQFLQJRI0LFKDHO*UDPLQVLQ\RXU
FRXUWURRP0LNHLVDJRRGIULHQGRIPLQHIURP*HRUJHWRZQZKHUHKHDQG,ERWKJUDGXDWHGLQ
:HPHWWZHQW\\HDUVDJRLQRXUIUHVKPDQ\HDUDQGZHUHFORVHIULHQGVWKURXJKRXWVFKRRO
LQFOXGLQJOLYLQJWRJHWKHUDVURRPPDWHVLQ1HZ<RUN&LW\ZKLOHZHZHUHERWKVXPPHULQWHUQV
6LQFHJUDGXDWLQJZHUHPDLQHGIULHQGVDVZHERWKPRYHGWR1HZ<RUN&LW\WRODXQFKFDUHHUVJHW
PDUULHGDQGHYHQWXDOO\IRUPIDPLOLHV

,DPZULWLQJLQVWURQJVXSSRUWRI0LNHDQGWRYRXFKIRUKLVFKDUDFWHUDV\RXFRQWHPSODWH
VHQWHQFLQJLQKLVFDVH$IWHUWZHQW\\HDUVRINQRZLQJ0LNHWKURXJKPDQ\SKDVHVRIRXUOLYHV
WRJHWKHU,FDQVWDWHZLWKFRQILGHQFHWKDW0LNHLVDSHUVRQRILQWHJULW\ZLWKRQHRIWKHKLJKHVW
ZRUNHWKLFVDQGLQWHUQDOGULYHVWKDW,KDYHHYHUNQRZQJXLGHGE\DVWURQJLQWHUQDOPRUDO
FRPSDVV,QFROOHJH0LNHGLVSOD\HGDOHYHORIPDWXULW\DQGIRFXVWKDWHVFDSHGPDQ\RIXV+LV
ILUVWSULRULW\ZDVILUPO\VHWRQDFDGHPLFSHUIRUPDQFHZLWKDQHDV\FRQILGHQFHWKDWZDVQRW
VKDNHQE\SHHUSUHVVXUHWRYHHURIIKLVFKRVHQSDWK,UHFDOOPDQ\QLJKWVZKHUH0LNHZDVKDUGDW
ZRUNLQWKHOLEUDU\ZKLOHWKHUHVWRIXVZHUHQRW+LVGULYHZDVDVWURQJO\SRVLWLYHLQIOXHQFHRQ
P\RZQDSSURDFKWRZDUGVVFKRRODV,ZLWQHVVHGKLVPDWXULW\DQGOHYHORIVHULRXVQHVVDQGVDZ
KRZKLVFKRLFHVWUDQVODWHGWRKLVH[FHSWLRQDODFDGHPLFSHUIRUPDQFH,DOVRUHFDOO0LNHEHLQJ
YHU\LQYHVWHGLQKLVUHODWLRQVKLSVWKDWPDWWHUWRKLPZLWKDUDUHGHSWKRIOR\DOW\WRKLVJRRG
IULHQGV$VZHKDYHJURZQXSDIWHUJUDGXDWLQJ0LNHKDVPDLQWDLQHGDOORIWKHWUDLWVWKDW,
DGPLUHGZKHQ,ILUVWPHWKLPKLVGULYHLQWHJULW\DQGLQYHVWPHQWLQKLVIULHQGVKLSV

0LNHDQGKLV\RXQJIDPLO\KDYHEHHQHQGXUHGDQLQFUHGLEO\FKDOOHQJLQJWLPHWKURXJKRXWWKLV
OHQJWK\WULDO0\KRSHLVWKDW\RXZLOOVHHWKURXJKWKLVOHWWHUDQG,¶PVXUHPDQ\RWKHUVWKDW0LNH
LVDPDQRILQWHJULW\ZKRLVUHDG\DQGHDJHUWRSXWWKLVEHKLQGKLPDQGUHHQJDJHIXOO\WRZDUGV
FRQWULEXWLQJSRVLWLYHO\WRKLVFRPPXQLW\ZLWKKLVIXOODQGVXEVWDQWLDOYLJRULQWR

,ZRXOGEHPRUHWKDQKDSS\WRVKDUHDQGH[SDQGRQP\SHUVSHFWLYHRI0LNHDQGFRXOGQRW
SRVVLEO\YRXFKPRUHVWURQJO\IRU0LNH¶VFKDUDFWHUDQGUHTXHVW\RXUOHQLHQF\LQKLVVHQWHQFLQJ

6LQFHUHO\




:LOOLDP6ZD\QH




                                                                                                       Ex. A-86
